Case 2:20-cv-00394-AWA-RJK Document1 Filed 07/31/20 Page 1 of 5 PagelD# 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division

JUDITH A. MACK-BROCK,

Plaintiff,
v. Civil Action No.: 2:20-cv-394
HOME DEPOT U.S.A., INC.,
d/b/a THE HOME DEPOT,
a Delaware corporation,

Defendant.

COMPLAINT

COMES NOW the plaintiff, Judith A. Mack-Brock, by counsel, and requests judgment
against the defendant, Home Depot U.S.A., Inc., d/b/a The Home Depot, in the amount of Five
Hundred Thousand Dollars ($500,000.00) for compensatory damages, together with her costs
expended in this proceeding and pre-judgment interest from October 27, 2019 and post-judgment
interest as allowed by law. In support of this Complaint, the plaintiff states as follows:

Parties

1. The plaintiff, Judith A. Mack-Brock, is a citizen and resident of the City of Virginia
Beach, Virginia, within this judicial district and division.

2. The defendant, Home Depot U.S.A., Inc., d/b/a Home Depot or The Home Depot, is
corporation incorporated pursuant to the laws of the State of Delaware, with its principal place
of business located in Atlanta, Georgia, and at all times relevant hereto the defendant has
purposefully and systematically done business within this judicial district and division, including
by means of the operation of a retail store located at 2020 Lynnhaven Parkway, Virginia Beach,

Virginia 23456 (Home Depot store #4626).
Case 2:20-cv-00394-AWA-RJK Document1 Filed 07/31/20 Page 2 of 5 PagelD# 2

Jurisdiction and Venue

3, Jurisdiction herein is founded upon 28 U.S.C. § 1332, the parties herein being residents
of different states and there being an amount in controversy in excess of $75,000.00, thereby
satisfying the requirements for jurisdiction in this Court.

4. Venue herein is proper pursuant to 28 U.S.C. § 1391, the incident on October 27, 2019
out of which this civil action arises having occurred in the City of Virginia Beach, Virginia,
within this judicial district and division, thereby satisfying the requirements for venue in this
Court.

Cause of Action

5. The plaintiff hereby realleges paragraphs | through 4 of this Complaint as if the same
were set forth verbatim herein.

6. At all times relevant hereto the defendant, Home Depot U.S.A., Inc., d/b/a The Home
Depot, has operated a retail store located at 2020 Lynnhaven Parkway, Virginia Beach, Virginia
23456 (Home Depot store # 4626), which is in the City of Virginia Beach, Virginia.

7. On or about October 27, 2019, at approximately 5:30 p.m., the plaintiff, Judith A.
Mack-Brock, was a customer at the Home Depot store operated by the defendant located at 2020
Lynnhaven Parkway, Virginia Beach, Virginia 23456 (Home Depot store #4626).

8, As a customer at the defendant’s store at the date, time and location as stated
hereinabove, the plaintiff had the legal status of a business invitee.

9. At the aforesaid time and place, it was the duty of the defendant in the operation of
its retail store to operate the said retail store safely and lawfully and with reasonable care and due
regard for the safety of its customers and business invitees, including the plaintiff, to maintain its

premises and the objects and merchandise located therein in a safe condition for the safety of its
Case 2:20-cv-00394-AWA-RJK Document1 Filed 07/31/20 Page 3 of 5 PagelD# 3

customers and business invitees, including the plaintiff, and to use a degree of care so as not to
cause injury to such persons.

10. Notwithstanding said duties, the defendant, in the operation of its retail store,
including by means of its employees and agents, was then and there negligent and careless in the
operation of said retail store by placing an object or objects on the floor of the said premises in
an area where customers would reasonably be expected to be standing and/or walking, and/or
allowing an object or objects to exist on the floor of the said premises in an area where customers
would reasonably be expected to be standing and/or walking, at a location where the object or
objects would not be readily apparent to customers, and thereby created or allowed to exist a
dangerous condition which the defendant knew or in the exercise of reasonable care for the safety
of its customers should have been aware presented a trip and fall hazard on its premises to its
customers, including the plaintiff, which object or objects caused the plaintiff to fall and be
injures and suffer related damages. The defendant, including by means of its employees and
agents, was negligent and careless in that it:

a. failed to maintain the premises in a reasonably safe condition
for the safety of customers and business invitees, including the
plaintiff;

b. placed an object or objects on the floor of the premises in an area
where customers and business invitees would be expected to be
standing and walking;

C. allowed an object of objects to be on the floor of the premises
in an area where customers and business invitees would be

expected to be standing and walking;
Case 2:20-cv-00394-AWA-RJK Document1 Filed 07/31/20 Page 4 of 5 PagelD# 4

d.

f.

failed to remove an object or objects from the floor of the
premises in an area where customers and business invitees
would be expected to be standing and walking;

failed to perform or conduct timely, thorough and reasonable
inspections of the premises for the safety of its customers and
business invitees;

failed to warn customers and business invitees, including the
plaintiff, of a dangerous condition and trip and fall hazard
existing on its premises of which the defendant was aware or
in the exercise of reasonable care for the safety of its
customers and business invitees should have reasonably been
aware;

on information and belief failed to provide adequate or
reasonable personnel and staffing for the safe operation of
its retail store so as to properly monitor the conditions and
safety of the premises for the safety and wellbeing of its
customers and business invitees; and

was or were otherwise negligent.

11. The negligence and carelessness of the defendant constituted a proximate cause of

the aforesaid incident and of the injuries and damages sustained by the plaintiff,

12. Asa direct and proximate result of the negligence and carelessness of the defendant,

the plaintiff sustained serious and painful injuries, including, but not limited to, a closed head

injury, including a concussion and traumatic brain injury, with associated resulting post-
Case 2:20-cv-00394-AWA-RJK Document1 Filed 07/31/20 Page 5 of 5 PagelD# 5

concussive symptoms, some or all of which injuries are or may be permanent; she has suffered
physical pain, suffering and mental anguish, and these will or may continue in the future and may
be permanent; she has incurred substantial expenses for hospital, doctors and related medical
care and treatment of her injuries, and in the future she will or may continue to incur such
expenses in an effort to be cured and healed and reduce her pain and symptoms; and she has been
rendered unable to perform all of the usual and personal activities and affairs of a woman of her
age and position in life, and in the future she will or may continue to be unable to perform some
or all of such activities and affairs.

WHEREFORE, the plaintiff, Judith A. Mack-Brock, demands a jury trial and she
respectfully requests that she be awarded a judgment against the defendant, Home Depot U.S.A.,
Inc., d/b/a The Home Depot, in the amount of Five Hundred Thousand Dollars ($500,000.00) for
compensatory damages, together with her costs expended in this proceeding and pre-judgment
interest from October 27, 2019 and post-judgment interest as allowed by law, as well as such
other and further relief in the plaintiff's favor as this Court may deem appropriate.

THE PLAINTIFF REQUESTS A TRIAL BY JURY AS TO ALL ISSUES SO TRIABLE
HEREIN.

JUDITH A. MACK-BROCK

fe .
py: GAP. ZZ a7
hn E. Basilone, Esq. (VSB #28851)
Goss & Fentress, PLC
735 Newtown Road, Suite 100
Norfolk, VA 23502
Telephone (757) 466-1095
Facsimile (757) 461-4670
E-mail: jbasilone@gossandfentress.com
Counsel for Plaintiff, Judith A. Mack-Brock
